Citation Nr: 1325749	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  09-02 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to May 1974. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a VA Regional Office (RO) which, in pertinent part, denied service connection for hepatitis C and a permanent and total disability rating for pension purposes.  Significantly, the RO correctly treated the Veteran's claim of service connection for hepatitis as a new claim, and not a claim to reopen.  As such, the RO fully addressed the underlying merits of the claim in its March 2007 rating decision.  In March 2007, the Veteran submitted a notice of disagreement.  In January 2009, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  In January 2009, the Veteran submitted an Appeal to the Board (VA Form 9) solely from the denial of service connection for chronic hepatitis C. 

When the case was initially before the Board in March 2010, there was some question as to whether one of the Veteran's prior claims of service connection for hepatitis had been abandoned.  That matter was remanded back to the RO for adjudication in the first instance, to avoid any prejudice to the Veteran.  In a November 2011 supplemental statement of the case, the RO confirmed that the Veteran's previous claim of service connection in September 1982 was abandoned.  

In August 1983, the RO determined that the Veteran failed to prosecute his claim.  His address was unknown, and there was insufficient evidence for rating purposes.  As the address was unknown, the Veteran never received notice of that administrative action, nor of his appellate rights.  In light of the foregoing, the September 1982 claim was abandoned.  See 38 C.F.R. § 3.158, 3.329, 3.655(f) (1983).  As the claim could not previously be adjudicated on the merits as it was abandoned, new and material evidence is not required to reopen the claim.

The Board inadvertently characterized the claim as a finally disallowed claim, requiring new and material evidence to reopen it, in its March 2010 remand.  This characterization was based on the premise that there was no previously abandoned claim.  However, the RO pursuant to the November 2011 SSOC, found that the Veteran abandoned his September 1982 claim.  

The appeal was remanded in April 2012 for additional development of the record.  Based on a review of VA records that were added to the Veteran's Virtual VA (VVA) file, another remand is necessary to obtain potentially relevant outstanding records.  Thus, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record suggests that the Veteran is in receipt of disability benefits from the Social Security Administration.  In the Veteran's more recent VA treatment records, which have been associated with the Veteran's VVA file, it appears that the Veteran is currently unemployed and in receipt of SSA disability due to hepatitis.  See February 2010 mental health outpatient note attached to the VVA file.  The SSA records are not of record and are potentially relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board must remand the claim in an attempt to obtain these records.

In addition, it is noted that the Veteran was treated as an inpatient during service in April 1974 for improper use of drugs and in December 1973 for viral hepatitis and improper use of drugs, heroin by history.  As the clinical records have not been obtained, this should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  

2.  Attempt to obtain inpatient clinical records from the Veteran's period of active duty as follows:

	a.  December 1973 hospitalization records; and

	b.  April 1974 hospitalization records.

3.  All attempts to fulfill the above development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and provide an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


